UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4456


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

LYNDON DUNHAM,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:11-cr-00166-BR-1)


Submitted:   December 17, 2013             Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark D. Stewart, BURCH LAW OFFICE, Greenville, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lyndon     Dunham      pleaded       guilty      pursuant      to    a    written

plea agreement to Hobbs Act robbery and aiding and abetting, in

violation    of    18      U.S.C.    §§ 1951,         2    (2012),    and     possessing          a

firearm in furtherance of a crime of violence and aiding and

abetting, in violation of 18 U.S.C. §§ 924(c)(1)(A), 2 (2012).

Dunham received a sentence of forty-one months’ imprisonment for

the robbery, followed by a consecutive eighty-four months for

the    firearm    offense.          On    appeal,         counsel    has    filed      a    brief

pursuant     to     Anders     v.        California,         386 U.S. 738      (1967),

certifying that there are no meritorious issues for appeal, but

questioning the district court’s compliance with Federal Rule of

Criminal Procedure 11 and the reasonableness of the sentence.

Dunham was advised of his right to file a pro se supplemental

brief, but has not done so.                 The Government declined to file a

brief.     We affirm.

             Because Dunham did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir.    2002).        To    prevail       under       this    standard,       Dunham            must

establish that an error occurred, was plain, and affected his

substantial       rights.      Henderson         v.       United    States,      133       S.    Ct.

1121, 1126 (2013); United States v. Massenburg, 564 F.3d 337,

342-43 (4th Cir. 2009).                  Our review of the record establishes

                                             2
that the district court substantially complied with Rule 11’s

requirements,       ensuring       that       Dunham’s       plea        was   knowing     and

voluntary.

            We review Dunham’s sentence for reasonableness, “under

a   deferential      abuse-of-discretion                standard.”        Gall     v.   United

States,     552 U.S. 38,        41     (2007).         This        review      requires

consideration        of         both        the        procedural        and     substantive

reasonableness of the sentence.                        Id. at 51; United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                              After determining

whether    the     district      court       correctly      calculated         the    advisory

Guidelines range, we must decide whether the court considered

the 18 U.S.C. § 3553(a) (2012) factors, analyzed the arguments

presented     by     the    parties,          and       sufficiently        explained     the

selected sentence.          Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

            Once we have determined that the sentence is free of

procedural    error,       we    consider         its    substantive       reasonableness,

“tak[ing]    into     account          the    totality       of     the    circumstances.”

Gall, 552 U.S. at 51.             If the sentence is within the appropriate

Guidelines range, we presume that the sentence is reasonable.

United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).

Such   a     presumption          is        rebutted       only     if     the       defendant

demonstrates “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                       United States v. Montes-Pineda,

                                                  3
445 F.3d 375,       379    (4th    Cir.    2006)      (internal    quotation       marks

omitted).

               We conclude that the district court committed neither

procedural       nor      substantive       error      in     sentencing      Dunham.      The

court       correctly       calculated          and   considered        as    advisory     the

applicable       Guidelines           range.          After    hearing       argument     from

defense       counsel      for    a     downward      variance    and    allocution      from

Dunham,       the     district          court    explained       that    the     Guidelines

adequately accounted for Dunham’s lack of criminal history and

that    a    within-Guidelines            sentence       therefore      was    appropriate.

Counsel does not offer any grounds to rebut the presumption on

appeal that Dunham’s within-Guidelines sentence is substantively

reasonable,         and    our     review       reveals       none.      Accordingly,       we

conclude that the district court did not abuse its discretion in

sentencing Dunham.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Dunham’s conviction and sentence.

This court requires that counsel inform Dunham, in writing, of

the right to petition the Supreme Court of the United States for

further review.             If Dunham requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from



                                                 4
representation.   Counsel’s motion must state that a copy thereof

was served on Dunham.



                                                         AFFIRMED




                                5